Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 12/14/2020 and IDS filed on 12/14/2020. 
Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 13-14, 16, 18 , and 19 of U.S. Patent No. 10,866,506. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application discloses method/system for manufacturing photomask including correcting hotspot with initial enhancement that correspond to the limitations of the method of manufacturing a photomask as recited in the current application.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 9, 12, 13, and 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (U.S. Pub. No. 2014/0040837 A1).

As per claim 1, Hsieh discloses:
A method for manufacturing a photo mask for a semiconductor device, comprising: 
correcting a first hotspot region of a first hotspot group of a mask layout of the semiconductor device to generate an enhancement of the first hotspot region, wherein the first hotspot group comprises at least two similar hotspot regions (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102 [Prior art include  region 102 with plurality of hotspot regions R that are similar pattern P1, and OPC of region 102]); and 
iteratively correcting other hotspot regions of the first hotspot group based on the enhancement of the first hotspot region, as an initial enhancement, to generate enhancements of other hotspot regions of the first hotspot group (See Para [0022]-[[0024], i.e. Nth + 1 correction value…first correction value converge  -[Prior art perform N+1 calculation based on value in order until converge the correction for region 102 is considered as the iteratively correcting as cited above]).

As per claim 9, Hsieh discloses:
A method for manufacturing a photo mask for a semiconductor device, comprising: 
performing optical proximity correction on a photo mask layout of the semiconductor device to generate a first corrected photo mask layout (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102 );; 
correcting a first hotspot region of a first hotspot group of the first corrected photo mask layout to generate an enhancement of the first hotspot region, wherein the first hotspot group comprises at least two similar hotspot regions (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102 [Prior art include  region 102 with plurality of hotspot regions R that are similar pattern P1, and OPC of region 102]);
iteratively correcting other hotspot regions of the first hotspot group based on the enhancement of the first hotspot region, as an initial enhancement, to generate enhancements of other hotspot regions of the first hotspot group (See Para [0022]-[[0024], i.e. Nth + 1 correction value…first correction value converge  -[Prior art perform N+1 calculation based on value in order until converge the correction for region 102 is considered as the iteratively correcting as cited above]); and
 incorporating the enhancement of the hotspot regions of the first hotspot group into the first corrected photo mask layout to generate a second enhanced photo mask layout (See Figure 6, i.e. 505 – output corrected layout pattern).

As per claim 12, Hsieh discloses all of the features of claim 9 as discloses above wherein Hsieh also discloses wherein a fuzzy match operation is used to determine similar hotspot regions of a hotspot group (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102).

As per claim 13, Hsieh discloses all of the features of claim 9 as discloses above wherein Hsieh also discloses storing the enhancement of the first hotspot region of the first hotspot group in a storage memory; and retrieving the enhancement of the first hotspot region of the first hotspot group from the storage memory as the initial enhancement for performing iterative correction of the other hotspot regions of the first hotspot group (See Para [0021]-[0024], i.e. compared with the correction standard in the database).


As per claim 14, Hsieh discloses:
A method for manufacturing a photo mask for a semiconductor device, comprising: 
initially iteratively implementing inverse lithographic technology (See Para [0017], i.e. transfer the layout simulation model –[prior art model the layout transfer process considered as the inverse lithography technology as cited]) to correct a first hotspot region of a first hotspot group of a first mask layout of the semiconductor device to generate an enhancement of the first hotspot region, wherein the first hotspot group comprises at least two similar hotspot regions (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102 [Prior art include  region 102 with plurality of hotspot regions R that are similar pattern P1, and OPC of region 102]); and
iteratively implementing the inverse lithographic technology to correct other hotspot regions of the first hotspot group based on the enhancement of the first hotspot region, as an initial enhancement, to generate enhancements of other hotspot regions of the first hotspot group (See Para [0022]-[[0024], i.e. Nth + 1 correction value…first correction value converge  -[Prior art perform N+1 calculation based on value in order until converge the correction for region 102 is considered as the iteratively correcting as cited above]).

As per claim 15, Hsieh discloses all of the features of claim 14 as discloses above wherein Hsieh also discloses performing optical proximity correction on an initial mask layout (M) of the semiconductor device to generate the first mask layout (M') (See Figure 6, i.e. 505 – output corrected layout pattern).



As per claim 17, Hsieh discloses all of the features of claim 16 as discloses above wherein Hsieh also discloses retrieving the enhancement of the first hotspot region of the first hotspot group from the memory prior to the iteratively implementing the inverse lithographic technology to correct the other hotspot regions (See Para [0021]-[0024], i.e. compared with the correction standard in the database).

As per claim 18, Hsieh discloses all of the features of claim 14 as discloses above wherein Hsieh also discloses incorporating the enhancement of the hotspot regions of the first hotspot group into the first mask layout to generate an enhanced mask layout; and projecting the enhanced mask layout onto a wafer (See Para [0021]-[0024], i.e. compared with the correction standard in the database).

As per claim 20, Hsieh discloses all of the features of claim 14 as discloses above wherein Hsieh also discloses performing a fuzzy match operation to determine similar hotspot regions of a hotspot group of the first mask layout (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102).

Allowable Subject Matter
7.	Claims 2-8, 10, 11, and 19 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claims 2, 10, and/or 19  - wherein claims 3-8 depend on claim 2, and wherein claim 11 depend on claim 10. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/NHA T NGUYEN/           Primary Examiner, Art Unit 2851